Citation Nr: 1744670	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  14-02 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

1.  Whether a timely claim was filed for entitlement to reimbursement or payment for the cost of private medical services provided by Southeast Georgia Health Center (SGHS), Camden Campus, on May 27, 2013.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with medical treatment on May 27, 2013 at SGHS.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1984 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System (Medical Center or VAMC) in Gainesville, Florida.

In the January 2014 Substantive Appeal, the Veteran requested a Board hearing at a local VA office (Travel Board hearing).  The Veteran did not appear at the Travel Board hearing, which was scheduled for April 17, 2017.  He did not present good cause for his failure to appear, nor did he request that the Board hearing be rescheduled; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2016).

The basis of the September 2013 adverse determination was that the Veteran did not file a timely claim for payment or reimbursement for the medical expenses that were incurred on May 27, 2013.  Thus, in light of the favorable decision below with respect to the timeliness of the claim, as well as the adjudication of the underlying merits of the claim, the issue has been bifurcated as is reflected on the title page of this decision.


FINDINGS OF FACT

1.  On May 27, 2013, the Veteran received medical treatment at SGHS, a non-VA clinic; the medical treatment was not previously authorized by VA.

2.  On August 7, 2013, the Veteran, through SGHS, submitted a claim to VA for payment or reimbursement for the unauthorized transportation medical treatment provided to the Veteran on May 27, 2013.

3.  The Veteran submitted the claim within 90 days of the date (May 27, 2013) that the Veteran was discharged from the facility that furnished the emergency treatment (SGHS).

4.  At the time of the private medical treatment at SGHS, the Veteran was not service connected for any disability; emergency medical services (treatment) rendered at SGHS on May 27, 2013 were for a nonservice-connected disorder.

5.  The medical care the Veteran received on May 27, 2013 was for a condition of such a nature that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.

6.  For the medical care the Veteran received on May 27, 2013, there were no VA medical facilities feasibly available and an attempt to use them beforehand would not have been reasonable.

7.  At the time of treatment at SGHS, the Veteran was enrolled in the VA health care system and received VA health care within the 24-month period preceding the unauthorized emergency treatment.

8.  The Veteran is financially liable to the provider of the treatment (HGHS) for the treatment rendered on May 27, 2013.

9.  The Veteran had no other coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment.

10.  The Veteran had no other contractual or legal recourse against a third party that would, in whole or in part, extinguish such liability to the provider for the treatment.

11.  The Veteran is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.



CONCLUSIONS OF LAW

1.  The claim for payment or reimbursement of unauthorized medical treatment provided by SGHS to the Veteran on May 27, 2013, pursuant to 38 U.S.C.A. § 1725, was timely filed.  38 U.S.C.A. § 1725 (West 2014), 38 C.F.R. § 17.1004(d) (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement of the unauthorized medical expenses incurred on May 27, 2013 at SGHS have been met.  38 U.S.C.A. §§ 1703(a), 1725, 5107 (West 2014); 38 C.F.R. §§ 17.52(a), 17.120, 17.1000-1008 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Further, as the Board is granting the benefits sought on appeal, a discussion of VA's duties to notify and assist is not necessary.

Timeliness of the Claim

The VAMC in North Florida/South Georgia relied on the provisions of 38 U.S.C.A. § 17.1004(d) to deny the above claim as untimely.  This provision states: To receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following:

(1) The date that the veteran was discharged from the facility that furnished the emergency treatment;

(2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or

(3) The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.

Further, under 38 C.F.R. § 17.1004(b) (2016), to obtain payment or reimbursement for emergency treatment under 38 U.S.C. § 1725, a claimant must submit a completed standard billing form (such as a UB92 or a HCFA 1500) to the VA medical facility of jurisdiction.

In this case, the Veteran received unauthorized medical treatment from SGHS on May 27, 2013.  The record reflects that the Veteran, through SGHS, submitted a Health Insurance Claim Form (HCFA) 1500 on August 7, 2013, 72 days after the Veteran was discharged from SGHS on May 27, 2013.  As such, the Veteran submitted a completed standard billing form within 90 days of the date (May 27, 2013) that the Veteran was discharged from the facility that furnished the emergency treatment (SGHS).

Reimbursement

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 38 U.S.C.A. § 1703(a) (West 2014), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in 
[38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2014); 38 C.F.R. § 17.52 (2016).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2016); see Malone, 10 Vet. App. at 541; see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2016).

In the present case, the evidence does not show that the Veteran sought and obtained prior proper authorization for VA payment of the private medical expenses he incurred on May 27, 2013.  The record also does not indicate that the Veteran may have contacted VA within 72 hours of the initial care at SGHS.  Accordingly, the Board must conclude that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2016), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2014).

When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2014).  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.

In this case, at the time of the private medical treatment at SGHS on May 27, 2013, although the Veteran complained of burning pain of the right lower extremity and chronic inflammation, he was not service connected for any disability.  As such, emergency medical services (treatment) rendered at SGHS on May 27, 2013 were for a nonservice-connected disorder and the applicable law in this case is 38 U.S.C.A. § 1725.  The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Moreover, under current laws and regulations (see VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110), in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, a veteran must show that his or her treatment satisfies all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  
38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.  (Note: In 2012, these criteria were amended.  The following criterion was deleted: The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized)). 

Important in this case, the prudent layperson standard is met if an emergency medical condition manifests itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).

The United States Court of Appeals for Veterans Claims (Court) has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  The Court has noted that, when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence.  Similarly, the Board may consider evidence regarding whether the treatment ultimately rendered was for an emergent condition.  Id. at 265-66.  For reference, an emergency is also defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citations omitted).

For clarity, the Board will separately address each of the above-listed criteria to ascertain if the medical treatment the Veteran received on May 27, 2013 qualifies for reimbursement.  For the reasons set forth below, the Board finds that payment or reimbursement is warranted for the care provided by SGHS on May 27, 2013.  First, the Veteran was seen in the emergency department of SGHS; thus, it is clear that the medical services provided to the Veteran were administered in a hospital emergency department or a similar facility held out as providing emergency care to the public.  

In the emergency department of SGHS on May 27, 2013, the Veteran presented with burning pain of the right lower extremity and lower extremity swelling.  At that time, the course/duration of symptoms was worsening.  The treating health care professional indicated that the risk factors consisted of anticoagulated deep vein thrombosis.  Although the Veteran was not in acute distress, the treating health care professional indicated that the Veteran had a chronic medical problem (deep vein thrombosis, superficial thrombophlebitis, and cellulitis) with an acute exacerbation that required laboratory, radiologic, and/or EKG evaluation.  Significantly, as to the morbidity/mortality associated with the diagnosis, the treating health care professional stated, "I am concerned that the [Veteran] has a cardiovascular problem which could result in cardiovascular compromise and/or death."  The Veteran was instructed to follow up with the VA Clinic in Gainesville the next day or return to the SGHS emergency department if symptoms worsen.

The Board has considered, under the totality of circumstances present at the time the Veteran received treatment on May 27, 2013 at SGHS, whether a prudent layperson would reasonably expect that the condition was such that delay in seeking treatment would be hazardous to health or life.  See Swinney, 23 Vet. App. at 264.  After a review of the evidence, lay and medical, the Board finds that, in this case, a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  As described above, the nature and severity of the Veteran's symptoms are indicative of an emergent condition from the perception of the lay person (the Veteran) experiencing them, as well as the health care professional treating the Veteran at that time.  While the Veteran was discharged from SGHS the same day he received the emergency treatment on May 27, 2017, the Veteran's report that he was experiencing lower extremity pain and swelling for three hours coupled with the fact that the Veteran had occasional prior episodes, support the Veteran's belief that he was experiencing an emergency medical condition, which comports with what a prudent layperson would reasonably describe as being emergent.

While the diagnoses ultimately rendered were not for emergency conditions and the Veteran was discharged the same day, the Board finds that, from the perspective of the Veteran, a prudent layperson at the time the event was happening would have reasonably believed that a medical emergency was taking place.  Indeed, on May 27, 2013, the Veteran was experiencing lower extremity pain and swelling with a history of deep vein thrombosis, which alerted the treating health care professional to a cardiovascular problem that could result in cardiovascular compromise and/or death.  The fact that the treatment provided by SGHS was rendered within one day does not diminish the distress felt by the Veteran to treat the underlying deep vein thrombosis, superficial thrombophlebitis, and cellulitis that resulted in an acute exacerbation manifested by lower extremity pain and swelling, which were significant enough to concern the treating health care professional with a cardiovascular problem.

With respect to the issue of whether VA facilities were feasibly available, in light of the inaccessibility of a VA facility (Lake City VAMC and Gainesville VAMC with appropriate emergency services) for over 96 miles and 110 miles, respectively, from the Veteran's residence in contrast to the six miles to SGHS, Camden Campus, is probative evidence that a VA medical facility was not feasibly available for the emergency needs of the Veteran at that time and an attempt to use it beforehand would not have been reasonable.  See Smith v. Derwinski, 1 Vet.App. 235, 238 (1991) ("Courts may take judicial notice of facts not subject to reasonable dispute."  (citing FED. R. EVID. 201 (b))).

The record reflects that the Veteran was being treated by a VA clinician at the North Florida/South Georgia Veterans Health System, including within the 24-month period prior to May 27, 2013 (when the Veteran was admitted at SGHS).  As such, the Veteran was enrolled in the VA health care system at the time of the May 27, 2013 treatment.

The evidence of record includes documents demonstrating that the Veteran is financially liable for the expenses incurred as a result of the medical services administered during his hospitalization on May 27, 2013.  The evidence of record does not demonstrate that the Veteran had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment beyond the VA health care system.  There is no indication from the record that the medical emergency experienced by the Veteran was caused by a work-related injury or any other party.  Consequently, there are no third parties from whom the Veteran could seek reimbursement for the subsequent medical expenses.

With respect to the Veteran's eligibility for reimbursement pursuant to 38 U.S.C.A. § 1728, such eligibility is limited to treatment for disabilities for which service connection has been granted, a nonservice-connected disability associated and aggravated by a service-connected disability, any service-connected disability that has been determined to result in total disability that is permanent in nature, or any illness, injury, or dental condition of a Veteran who is a participant of a vocational rehabilitation program.  See 38 U.S.C.A. § 1728(a).  As discussed above, at the time of treatment at SGHS, the Veteran was not service connected for any disability.  Nor is there any indication that he participated in a vocational rehabilitation program.  Consequently, the Board finds that the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the requirements for payment or reimbursement for unauthorized medical treatment furnished by SGHS on May 27, 2013, under the amended version of 38 U.S.C.A. § 1725, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for entitlement to payment under 38 U.S.C.A. § 1725 for medical expenses provided by SGHS on May 27, 2013, was timely filed.

Payment or reimbursement of private medical expenses incurred in connection with medical treatment on May 27, 2013 at SGHS is granted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


